879 F.2d 863Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry T. SANDERS, Plaintiff-Appellant,v.John M. GREACEN, Defendant-Appellee.
No. 89-7066.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1989.Decided:  July 10, 1989.

Henry T. Sanders, appellant pro se.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Henry T. Sanders appeals the district court's dismissal of his complaint filed against John M. Greacen, the Clerk of this Court.  We affirm.


2
Sanders sought recovery against the Clerk for failing to grant relief requested on appeal in Sanders v. United States, No. 88-2936 (4th Cir.  Feb. 2, 1989) (unpublished).  The district court properly ruled that it was without authority to direct the award of relief in an appeal pending before this Court.  The matters raised by Sanders in No. 88-2936 have been determined adversely to him by this Court's opinion of February 2, 1989;  petition for rehearing and for rehearing en banc has been denied in that matter;  and Sanders has petitioned the Supreme Court for review by way of certiorari.  Sanders is not entitled to further consideration by this Court of the matters raised in No. 88-2936.  We affirm the district court's dismissal of his complaint and deny the relief requested in the documents Sanders has filed in connection with this appeal.*


3
We dispense with oral argument because the dispositive issues have been decided authoritatively.


4
AFFIRMED.



*
 Sanders' request for en banc consideration was submitted to the Court.  No member of the Court requested a poll on the suggestion for hearing en banc